13-2003
    Bronzini v. Classic Security, L.L.C.


                               UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST
SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held at
    the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
    on the 12th day of March, two thousand fourteen.

    PRESENT:
                PIERRE N. LEVAL,
                SUSAN L. CARNEY,
                            Circuit Judges,
                KATHERINE POLK FAILLA,
                            District Judge.*
    _____________________________________

    EIMONT BRONZINI,

                                    Plaintiff-Appellant,

                         v.                                                   No. 13-2003-cv

    CLASSIC SECURITY, L.L.C.,

                      Defendant-Appellee.
    _____________________________________

    FOR PLAINTIFF-APPELLANT:                                  Eimont Bronzini, pro se, Brooklyn, NY.

    FOR DEFENDANT-APPELLEE:                                   Andrew W. Singer and Maryann C. Stallone,
                                                              Tannenbaum Helpern Syracuse & Hirschtritt
                                                              LLP, New York, NY.




              *
           The Hon. Katherine Polk Failla, of the United States District Court for the Southern District of
    New York, sitting by designation.
        Appeal from a judgment of the United States District Court for the Southern District of

New York (Forrest, J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the District Court is AFFIRMED.

        Plaintiff-Appellant Eimont Bronzini (“Bronzini”), proceeding pro se, appeals from the

District Court’s order granting summary judgment in favor of Defendant-Appellee Classic Security,

L.L.C. (“Defendant”), on his employment discrimination claims under Title VII of the Civil Rights

Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq., and the Age Discrimination in Employment Act

of 1967 (“ADEA”), 29 U.S.C. § 621 et seq. We assume the parties’ familiarity with the underlying

facts, the procedural history of the case, and the issues on appeal, and refer to them only as

necessary to explain our decision to affirm.

        We review a grant of summary judgment de novo, viewing the facts “in the light most

favorable to the non-moving party and draw[ing] all reasonable inferences in that party’s favor.”

Cox v. Warwick Valley Cent. Sch. Dist., 654 F.3d 267, 271 (2d Cir. 2011). Summary judgment is

appropriate where “there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[W]here the record taken as a whole could not

lead a rational trier of fact to find for the nonmoving party, there is no ‘genuine issue for trial.’”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citation omitted). At the

summary judgment stage, we analyze discrimination claims under the burden-shifting analysis

established in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Terry v. Ashcroft, 336 F.3d
128, 140-41 (2d Cir. 2003) (applying McDonnell Douglas to Title VII claims); Tomassi v. Insignia Fin.

Group, Inc., 478 F.3d 111, 114-15 (2d Cir. 2007) (applying McDonnell Douglas to ADEA claims).

        Having conducted an independent and de novo review of the record, we conclude, for

substantially the same reasons as are stated by the District Court in its April 17, 2013 order, that

                                                     2
summary judgment was appropriate in this case. Bronzini failed to offer evidence from which a

reasonable fact-finder could conclude that Defendant’s non-discriminatory, legitimate business

reasons for the alleged employment actions were mere pretext for discrimination. See Texas Dep’t of

Cmty. Affairs v. Burdine, 450 U.S. 248, 254-55 (1981); McDonnell Douglas, 411 U.S. at 802-04; see also

Fisher v. Vassar Coll., 70 F.3d 1420, 1433 (2d Cir. 1995) (stating that a plaintiff must show not only

that “the defendant’s legitimate, non-discriminatory reason for its employment decision is

pretextual,” but also that “the reason was false, and that discrimination was the real reason”).1

        Further, to the extent Bronzini argues that the District Judge abused her discretion by

refusing to recuse herself from this case, we disagree. Bronzini provided no substantiation for his

accusations of bias. See ISC Holding AG v. Nobel Biocare Fin. AG, 688 F.3d 98, 107 (2d Cir. 2012)

(denial of a motion for recusal is reviewed for abuse of discretion); see also 28 U.S.C. § 455(a) (“Any .

. . judge . . . of the United States shall disqualify himself in any proceeding in which his impartiality

might reasonably be questioned.”).

        We have considered all of Bronzini’s remaining arguments on appeal and find them to be

without merit. For the reasons stated above, the judgment of the District Court is AFFIRMED.

                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk




        1
           The District Court also analyzed – and ultimately rejected – the discrimination and retaliation claims
that Bronzini made under state and local law. Our review of the record and operative complaint, however,
reveals that Bronzini did not assert any state or local claims in the proceedings below. See App’x at 185.
Bronzini’s appellate brief, moreover, makes no mention of any such claims. We therefore conclude that he
has either abandoned those claims or never meant to assert them in the first place. See LoSacco v. City of
Middletown, 71 F.3d 88, 92-93 (2d Cir. 1995).



                                                       3